          Case 1:18-cv-09433-LGS Document 89 Filed 05/18/20 Page 1 of 4
                                          U.S. Department of Justice
                                                                                             Page 1
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007
                                                      May 18, 2020
By ECF
The Honorable Lorna G. Schofield
United States District Judge
40 Foley Square
New York, NY 10007

        Re:     PEN American v. Trump, 18 Civ. 9433 (LGS)

Dear Judge Schofield:

    This Office represents defendant President Donald J. Trump in this First Amendment action
brought by plaintiff PEN American Center, Inc. (“PEN American”). I write respectfully pursuant
to Rule III.A.1 of the Court’s Individual Rules and Procedures for Civil Cases to request a pre-
motion conference and to lay out the bases of the President’s anticipated motion (1) to certify for
interlocutory appeal under 28 U.S.C. § 1292(b) the Court’s March 24, 2020, Opinion and Order,
and (2) to stay discovery in this action pending the Court’s resolution of the President’s
certification motion and a resolution by the United States Court of Appeals for the Second
Circuit of the President’s petition for an interlocutory appeal and, if the petition is granted,
pending final resolution of the interlocutory appeal. See, e.g., Batalla Vidal v. Nielsen, Nos. 16-
CV-4756, 17-CV-5228, 2018 WL 333515, at *5 (E.D.N.Y. January 8, 2018) (staying discovery
and certifying decision on government’s motion to dismiss).

   I.         Background

    PEN American is an association of writers and media professionals that advocates on behalf
of writers. Plaintiff initiated the present action against the President in his official capacity on
behalf of itself and its members, alleging that the President violated the First Amendment by
suppressing media free speech through threats and retaliation. See Complaint, ECF No. 1;
Amended Complaint, ECF No. 38. The President moved to dismiss for lack of standing and for
failure to state a claim upon which relief can be granted. See Motion to Dismiss, ECF No. 45.
The Court granted in part and denied in part the President’s motion to dismiss. See March 24,
2020 Opinion and Order, ECF No. 76 (the “March 24 Opinion”). Specifically, the Court
dismissed plaintiff’s claims except for those challenging the President’s alleged practices of
(1) revoking or threatening to revoke White House press credentials (the “Press Corps Claim”),
and (2) revoking or threatening to revoke national security clearances (the “Security Clearances
Claim”). The Court also held that the plaintiff could not seek injunctive relief against the
President, but could seek a declaratory judgment. See id.

    The Court directed the parties to file a status letter by May 19, 2020, updating the Court on
the progress of discussions on whether this action can be resolved on stipulated facts. See Order
dated April 16, 2020, ECF No. 84. The Court scheduled a status conference for May 21, 2020, at
10:50 A.M. See id.
           Case 1:18-cv-09433-LGS Document 89 Filed 05/18/20 Page 2 of 4
                                                                                              Page 2



   II.      The Court Should Certify Its March 24, 2020 Opinion and Order for an
            Interlocutory Appeal Under 28 U.S.C. § 1292(b)

            A. Standards for Certification Under 28 U.S.C. § 1292(b)

   Under 28 U.S.C. § 1292(b),

         [w]hen a district judge, in making in a civil action an order not otherwise appealable
         under this section, shall be of the opinion that such order involves a controlling
         question of law as to which there is substantial ground for difference of opinion and
         that an immediate appeal from the order may materially advance the ultimate
         termination of the litigation, [s]he shall so state in writing in such order.

The prerequisites to certification have been satisfied here, and the Court should certify the March
24 Opinion.

            B. An Immediate Appeal Will Materially Advance the Termination of This
               Litigation

     Immediate appeal of the March 24 Opinion will materially advance the termination of this
litigation. If the Second Circuit accepts the President’s argument that the President is not
amenable to suit for a declaratory judgment or that plaintiff does not have standing, the case will
be dismissed. And if the Second Circuit accepts the President’s argument that the Press Corps
Claim or the Security Clearances Claim fails to state a claim, at a minimum, the case and any
need for discovery will be substantially narrowed. Avoiding protracted litigation and
streamlining any possible discovery is particularly important in this case because the President is
the defendant. As the Supreme Court has explained, the President occupies a “unique position in
the constitutional scheme,” Clinton v. Jones, 520 U.S. 681, 698 (1997), and the President’s
“constitutional responsibilities and status [are] factors counseling judicial deference and
restraint” in the conduct of litigation against [him],” Cheney v. United States District Court for
the District of Columbia, 542 U.S. 367, 381-82 (2004) (citation omitted). See Koehler v. Bank of
Bermuda Ltd., 101 F.3d 863, 865-66 (2d Cir. 1996) (“The use of § 1292(b) is reserved for those
cases where an intermediate appeal may avoid protracted litigation.”); see also In re Oxford
Health Plans, Inc., 182 F.R.D. 51, 53 (S.D.N.Y. 1998) (“An immediate appeal is considered to
advance the ultimate termination of the litigation if that ‘appeal promises to advance the time for
trial or to shorten the time required for trial.’” (quoting 16 Charles A. Wright & Arthur Miller,
Federal Practice and Procedure § 3930, at 432 (2d ed.1996))).

            C. The March 24 Opinion Involves Controlling Questions of Law as to Which
               There is Substantial Ground for Difference of Opinion

    The March 24 Opinion involves four controlling questions of law as to which there is
substantial ground for difference of opinion: (1) whether the President is subject to suit for a
declaratory judgment regarding the legality of non-ministerial actions that he has taken in his
official capacity; (2) whether, as a matter of law, generalized allegations of a chilling effect on
          Case 1:18-cv-09433-LGS Document 89 Filed 05/18/20 Page 3 of 4
                                                                                              Page 3


the speech of third parties are sufficient to support organizational and associational standing for a
First Amendment claim; (3) whether the First Amendment prohibits the President and his
subordinates from choosing to provide greater access to some reporters and less access to other
reporters based on the reporters’ coverage; and (4) whether plaintiff can bring a First
Amendment claim challenging the revocation and threatened revocation of security clearances of
former government officials based on generalized allegations of a chilling effect on the speech of
third parties.

    Each of these questions is controlling. As the Second Circuit has explained, whether a
“question of law” is “controlling” is closely related to whether its resolution would “materially
advance the ultimate termination of the litigation.” In re Duplan Corp., 591 F.2d 139, 148 n.11
(2d Cir. 1978). “In determining whether a controlling question of law exists the district court
should consider whether: reversal of the district court’s opinion could result in dismissal of the
action [or] . . . significantly affect the conduct of the action . . . .” In re Facebook, Inc., IPO
Securities and Derivative Litig., 986 F. Supp. 2d 524, 536 (S.D.N.Y. 2014). Reversal on any of
these questions could result in dismissal of the present action or significantly affect the conduct
of the action.

    There is substantial ground for difference of opinion as to each of these questions. See id. at
539-40 (explaining when a substantial ground for difference of opinion exists). There is
conflicting authority on each question, or the issue is one of first impression in this Circuit. See,
e.g., Newdow v. Roberts, 603 F.3d 1002, 1012-13 (D.C. Cir. 2010) (“The only apparent avenue
of redress for plaintiffs’ claimed injuries would be injunctive or declaratory relief against all
possible President-elects and the President himself. But such relief is unavailable.”); Baltimore
Sun Co. v. Ehrlich, 437 F.3d 410, 413 (4th Cir. 2006) (explaining that reporters “[h]aving access
to relatively less information than other reporters on account of one’s reporting” is a “pervasive
feature of journalism and of journalists’ interactions with government”).

   III.    The Court Should Stay Further Proceedings in this Case

    The Court should stay discovery pending resolution of the President’s certification motion,
any petition to the United States Court of Appeals for the Second Circuit, and (if an interlocutory
appeal is authorized) pending final resolution of the interlocutory appeal. “Pursuant to Rule 26(c)
of the Federal Rules of Civil Procedure, a court has discretion to stay discovery ‘for good cause
shown.’” Spencer Trask Software and Info. Servs. v. RPost Int’l, 206 F.R.D. 367, 368 (S.D.N.Y.
2002) (quoting Fed. R. Civ. P. 26(c)). Because the President is the sole defendant in this case, the
discovery sought by plaintiff will raise significant issues of executive privilege and separation of
powers. The Supreme Court has stated that such “occasion[s] for constitutional confrontation
between the two branches should be avoided whenever possible.” Cheney, 542 U.S. at 389-90
(quotation marks omitted). Certification under § 1292(b) offers a way to obviate or narrow
discovery in this matter and thereby avoid constitutional confrontations. However, the possibility
of avoiding these difficult issues will be lost if discovery proceeds while the Court decides the
President’s certification motion or while the Circuit considers any potential petition to appeal, or
the appeal itself. Thus, there is “good cause” to forbear commencing discovery until decision on
the certification motion and any petition to the Circuit and, if the petition is granted, the
subsequent appeal.
        Case 1:18-cv-09433-LGS Document 89 Filed 05/18/20 Page 4 of 4
                                                                                      Page 4



      The President thanks the Court for its consideration of this submission.

                                                   Respectfully submitted,
                                                   GEOFFREY S. BERMAN
                                                   United States Attorney
                                           By:      /s/ Steven J. Kochevar
                                                   Steven J. Kochevar
                                                   Assistant United States Attorney
                                                   86 Chambers Street, Third Floor
                                                   New York, NY 10007
                                                   Telephone: (212) 637-2715
                                                   Fax: (212) 637-2717
                                                   Email: steven.kochevar@usdoj.gov

Cc (By ECF): Counsel of Record
